Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
                                                           

Specification
The ABSTRACT language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In this case “the present invention relates” should be removed.

The title of an invention should clearly and comprehensively reflect the subject matter and kind 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 4-5, 7-10, 18, 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In re cl. 4:	
“a base” is already introduced in cl. 1.  Each distinct feature/limitation is required to have an exact nomenclature and subsequent references to a feature/limitation should be preceded by a “said” or “the”. The lack of clarity renders the claimed subject matter indefinite.

In re cl. 7: 
it is unclear which “first and second ends” being referred to (tines or channel?).
	
In re cl. 8:


In re cl. 18:
Lack of positive antecedent basis for “the tine opening.”

In re cl. 19:  
The subject matter appears to have already been claimed in cl. 11 (should it be dependent from 12, instead?).


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 12-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Luther et al (3226922).

It should be noted that the recitation “for," "configured to” etc. is considered as merely an intended use.  Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim. 

Since it is the language itself of the claims which must particularly point out and distinctly claim the subject matter which the applicant regards as his invention, without limitations imported from the specification, whether such language is couched in terms of means plus function or consists of a detailed recitation of the inventive matter.  Limitations in the specification not included in the claim may not be relied upon to impart patentability to an otherwise unpatentable claim.    In re Lundberg, 113 USPQ 530 (CCPA 1957). 



[AltContent: textbox (150 degr. bend)][AltContent: arrow][AltContent: textbox (Ball-like shape retaining member)][AltContent: arrow]
    PNG
    media_image1.png
    589
    481
    media_image1.png
    Greyscale


12. A hay rake tooth assembly for use with a mounting clip on a hay rake wheel rim, comprising: 
a tine (16) extending between a first end and a second end; 
the tine having a retaining member (marked up) at the first end and a shaft (shown above); and 
the retaining member having a ball-like shape (marked up).

13. The assembly of claim 12 further comprising a bend positioned between the first end and the second end (marked up).

14. The assembly of claim 12 further comprising a first section to and between the first end and the second end, and a second section between the bend and the second end (shown/taught above).

15. The assembly of claim 14 wherein the bend forms a substantially 150° angle between the first section and the second section (shown/taught above).

16. The assembly of claim 12 wherein the shaft is configured to have a diameter smaller than the diameter of a tine hole in the mounting clip (NOTE: the “mounting clip” is not positively claimed in combination, however the shaft is smaller as shown in fig 3), and 
larger than the diameter of the tine hole in the mounting clip at the greatest diameter of the retaining member (dimension is met as shown/taught in fig 2).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-10, 12-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fishbaugh (3401515), in view of Luther et al (3226922).

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Fishbaugh teaches the claimed invention, except as noted:

[AltContent: textbox (Chanel with ends & central portion in between (1st & 2nd on opposite end))][AltContent: arrow][AltContent: textbox (Two widened sections (one on each side))][AltContent: arrow]
    PNG
    media_image2.png
    360
    397
    media_image2.png
    Greyscale

1. A mounting clip, comprising: 
an elongated channel (marked up) that extends the length of the mounting clip and having a first end, a central portion, and a second end (marked up), 
wherein the elongated channel engages a wheel rim (2) along the length of the elongated channel (intended function is shown above); 
the elongated channel having a base (shown in fig 6) and radially extending flanges (10, 11), 
wherein the flanges are configured to extend opposing sides of the wheel rim (shown/taught above); 
at least two laterally widened sections (marked up) along the elongated channel (shown above); 

a plurality of teeth assemblies having tines (13) are secured to the mounting clip such that the tines extend radially outward around the circumference of the wheel rim and in the opposite direction of and in parallel-spaced alignment to the radially extending flanges (shown above); 
the tines each extend between a first end and a second end (shown above); and 
the tine having a ball-shaped retaining member at the first end (the head 14 is circular; however, the shape shown in applicant’s figures is not shown).

Luther teaches the design shape of the retaining member is well known in the art:

[AltContent: textbox (Ball-shaped retaining member of the tine)][AltContent: connector]
    PNG
    media_image3.png
    237
    234
    media_image3.png
    Greyscale


It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the head shape design of Fishbaugh with the teachings of Luther, because the shape of the retaining element is a variable which may be determined through the design process and routine methods of experimentation to achieve the desired results, and may be selected from any known shape to achieve the desired characteristics best suited to the intended use. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)
The court has held that the shape of the claimed device is a design choice that a person of ordinary skill would have found obvious absent persuasive evidence that the particular shape of the claimed device was significant. (see In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)).

2. The clip of claim 1 wherein there are three laterally widened sections along the elongated channel (not shown in the combination).

It would have been obvious to pick and choose from any of the well known number of widened section, for example, 2 or more, such as to minimize the number of parts being manufactured and assembled.  
It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F. 2d 272, 205 USPQ 215 (CCPA 1980)

3. The clip of claim 1 wherein the first and the second end extend beyond the at least two laterally widened sections (shown/taught by Fishbaugh).

4. The clip of claim 1 wherein the elongated channel has a base with at least one opening and a pair of flanges that extend radially inwardly from the base (Fishbaugh, shown in fig 6).

Fishbaugh, fig 2).

6. The assembly of claim 1 further comprising a bend positioned between the first end and the second end (Fishbaugh, figs 2, 5).

7. The assembly of claim 1 further comprising a first section to and between the first end and the second end, and a second section between the bend and the second end (Fishbaugh, figs 2, 5).

8. The assembly of claim 1 wherein the shaft is configured to have a diameter smaller than the diameter of a tine hole in the mounting clip (Fishbaugh, fig 2, 5), and 
the retaining member has a diameter larger than the diameter of the tine hole in the mounting clip at the greatest diameter of the retaining member (Fishbaugh, fig 2, 5).

9. The assembly of claim 8 further comprising a protruding portion (the top part of the ball-shaped member) of the retaining member configured to have a diameter smaller than the diameter of the tine hole of the mounting clip and larger than the diameter of the shaft (when the combination is used the ball-shaped member has a portion with the claimed dimension).

configured to permit the shaft to move along the length of the difference in diameter between the shaft and the tine opening (NOTE: the “swedged portion” is not claimed until cl. 11, 19; the combination retaining member, i.e. the ball-shaped member, is capable of moving due to the material of the block is obviously made of a properly flexible material).

The following are already addressed above in the combination of a mounting clip, wheel rim & tooth assembly:

12. A hay rake tooth assembly for use with a mounting clip on a hay rake wheel rim, comprising: a tine extending between a first end and a second end; the tine having a retaining member at the first end and a shaft; and the retaining member having a ball-like shape (cl. 1).

13. The assembly of claim 12 further comprising a bend positioned between the first end and the second end (cl. 6).

14. The assembly of claim 12 further comprising a first section to and between the first end and the second end, and a second section between the bend and the second end (cl. 7).



16. The assembly of claim 12 wherein the shaft is configured to have a diameter smaller than the diameter of a tine hole in the mounting clip, and the retaining member has a diameter larger than the diameter of the tine hole in the mounting clip at the greatest diameter of the retaining member (cl. 8).

17. The assembly of claim 16 further comprising a protruding portion of the retaining member configured to have a diameter smaller than the diameter of the tine hole of the mounting clip and larger than the diameter of the shaft (cl. 9).

18. The assembly of claim 17 wherein the protruding portion is configured to permit the shaft to move along the length of the difference in diameter between the shaft and the tine opening (cl. 10).




Claim(s) 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luther et al (3226922).

17. The assembly of claim 16 further comprising a protruding portion of the retaining member configured to have a diameter smaller than the diameter of the tine hole of the mounting clip and larger than the diameter of the shaft (relative dimensions are not shown).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to design the retaining member of Fishbaugh as claimed, because a variable which may be determined through the design process and routine methods of experimentation to achieve the desired results, and may be selected from any known shape to achieve the desired characteristics best suited to the intended use. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)
The court has held that the shape of the claimed device is a design choice that a person of ordinary skill would have found obvious absent persuasive evidence that the particular shape of the claimed device was significant. (see In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)).

18. The assembly of claim 17 wherein the protruding portion is configured to permit the shaft to move along the length of the difference in diameter between the shaft and the tine opening (retaining member, is capable of moving due to the material of the block is obviously made of a properly flexible material).


	


Claim(s) 11, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fishbaugh (3401515) and Luther et al (3226922), in view of Wood (3531927).

Fishbaugh & Luther teaches the claimed invention, except the “swedged” or socket portion as claimed:

11. The assembly of claim 1 wherein the retaining member is configured to substantially reside within a cavity of the mounting clip having a swedged portion above a tine hole of the mounting clip.

19. The assembly of claim 1 wherein the retaining member is configured to substantially reside within a cavity of the mounting clip having a swedged portion above a tine hole of the mounting clip.

	Wood teaches that it has been old and well known in the art to use a toothed receiving socket / swedged portion (fig 1).
	“(4) The block is formed with an opening in register with but of a smaller size than the socket, and the end portion of a raking tooth is inserted in the socket through the opening so that a portion of the block surrounding the opening frictionally grips the tooth and holds it in place. A major portion of the tooth projecting outwardly from the socket and block is longitudinally curved. The tooth is prevented from turning in the socket either by a transversely elongated cross-section or by a longitudinal curvature of the socket and socketed tooth portion.
affords the tooth a certain amount of controlled movement so that it does not become bent, broken or otherwise damaged during the raking operation.”

It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide tines of Fishbaugh & Luther with the teachings of Wood, because the socket / swedge portion affords the tooth a certain amount of controlled movement so that it does not become bent, broken or otherwise damaged (see teaching in Wood).




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form 892.

Johnston (3253393) teaches that it has been known to provide a tine mounting tube, stop member / retaining member, in combination with a wheel rim mounting clip (figs 1-3).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARPAD FABIAN-KOVACS whose telephone number is (571)272-6990.  The examiner can normally be reached on Mo-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas B Will can be reached on 5712726998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/ARPAD FABIAN-KOVACS/Primary Examiner, Art Unit 3671